FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                       September 4, 2020
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 ROBERT LANDON,

       Plaintiff - Appellant,
                                                            No. 20-1123
 v.                                               (D.C. No. 1:18-CV-01588-KLM)
                                                             (D. Colo.)
 HOLLY BLUMER, Nurse, BCCF Medical
 Dept.,

       Defendant - Appellee,

 and

 CORRECTIONAL HEALTH PARTNERS
 C.H.P., TIMOTHY ROLAND BROWN,
 M.D.

       Defendants.
                         _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, BALDOCK, and CARSON, Circuit Judges.
                   _________________________________

       Plaintiff Robert Landon, a federal inmate appearing pro se, laid down on his

bed to watch television when a sewing needle embedded in his sheets stuck him the


       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
back.1 When he pulled the needle out of his back, a portion of the needle broke off

and remained in his body. Although Plaintiff eventually had surgery to remove the

needle, an infection developed, and he now finds himself in a wheelchair. Among

others, Plaintiff sued one of the prison nurses, Holly Blumer, for deliberate

indifference to his medical needs in violation of the Eighth Amendment. Plaintiff

appeals the district court’s grant of summary judgment in favor of Defendant

Blumer.2 We agree with the district court that Plaintiff did not create a genuine issue

of material fact as to whether Defendant Blumer consciously disregarded his medical

needs. Our jurisdiction arises under 28 U.S.C. § 1291. We affirm.

                                           I.

          On “blanket day”—the day inmates send their blankets to laundry—Plaintiff

made his bed with a freshly-laundered blanket. He laid down on his bed and then

propped himself up. While doing so, a sewing needle jammed in his back. Plaintiff

tried to pull the needle from his back, but when he did, the needle broke. Plaintiff

informed a corrections officer of his problem and she allowed him to go to medical

for an assessment.

      Nurse Lon Lowery initially examined Plaintiff. His notes recount that Plaintiff

did not see the needle in one piece and did not know if the needle was broken prior to


      1
         Because Defendant is proceeding pro se, we review his pleadings and filings
liberally. See Haines v. Kerner, 404 U.S. 519, 520–21 (1972).
      2
         We grant Plaintiff’s motion to proceed in forma pauperis on appeal but
remind him of his obligation under 28 U.S.C. § 1915(b)(1)–(2) to continue making
partial payments until he has paid his filing fee in full.
                                           2
sticking Plaintiff. Plaintiff further described his pain level as a two on a scale of ten.

During this time, Defendant Nurse Blumer—according to Plaintiff, the charge nurse

that day—stepped into the examination room. Plaintiff asserts that Blumer looked at

his back, noted the absence of blood, tapped the end of the needle, and said that the

broken needle was the object that punctured his back. Blumer then left the room.

      Lowery did not observe any portion of the sewing needle in Plaintiff’s back.

Lowery, however, contacted a doctor who ordered an x-ray that an assistant

scheduled for the next morning. The x-ray revealed that Plaintiff did, in fact, have a

foreign object in his back. The prison sent him to a nearby emergency room the same

day as the x-ray. Because the needle was too deep to easily remove, the hospital

scheduled a consultation with a surgeon for eleven days later. Just shy of two months

following the consultation, Plaintiff had surgery to remove the needle.

Unfortunately, Plaintiff’s wound became infected and Plaintiff needed an additional

surgery, which he had six months later. An MRI taken over a year after the second

surgery indicated a metallic substance remained in his back. Plaintiff is now

wheelchair-bound.

      Plaintiff filed this civil action against his surgeon, Correctional Health

Partners, and Blumer. The district court initially dismissed the claims against the

doctor and Correctional Health Partners as legally frivolous but allowed the claim

against Blumer to proceed. Plaintiff contended that Blumer violated his rights by

failing to “call the provider, like she should have, and initiate thing[s].” He believes

that Blumer should have taken charge and sent him to the emergency room

                                            3
immediately. He contended that if Blumer had sent him to the emergency room the

afternoon of his injury, the needle would not have traveled as far into his body as it

did. The district court granted summary judgment for Blumer, stating that Plaintiff

did not provide sufficient evidence to prove a constitutional violation. Specifically,

the district court held that Plaintiff’s need for additional immediate medical treatment

was not obvious the day of his injury and, at most, the evidence demonstrated

inadvertent or negligent failure to provide appropriate medical care. The district

court noted no evidence supported Plaintiff’s assertion that the twenty-four-hour

delay between his examination in the prison and his examination in the emergency

room resulted in substantial harm he would not have otherwise endured. Plaintiff

now appeals the summary judgment ruling.

                                               II.

          “We review de novo a district court’s grant of summary judgment” and

“must view the factual record and make reasonable inferences therefrom in the light

most favorable to the party opposing summary judgment.” Bird v. West Valley City,

832 F.3d 1188, 1199 (10th Cir. 2016). We uphold the district court’s grant of

summary judgment if “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “To defeat

a motion for summary judgment, evidence, including testimony, must be based on

more than mere speculation.” Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875

(10th Cir. 2004). “Unsubstantiated allegations carry no probative weight in summary

judgment proceedings.” Phillips v. Calhoun, 956 F.2d 949, 950 n.3 (10th Cir. 1992).

                                           4
                                          III.

      Prison officials “violate the Eighth Amendment’s ban on cruel and unusual

punishment if their ‘deliberate indifference to serious medical needs of prisoners

constitutes the unnecessary and wanton infliction of pain.’” Self v. Crum, 439 F.3d

1227, 1230 (10th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). A

prisoner “must allege acts or omissions sufficiently harmful to evidence deliberate

indifference to serious medical needs.” Estelle, 429 U.S. at 106. Negligence is not

enough. Self, 429 F.3d at 1230. We analyze Plaintiff’s claim under the familiar two-

pronged inquiry first set forth in Farmer v. Brennan, 511 U.S. 825 (1994). “Under

the objective inquiry, the alleged deprivation must be ‘sufficiently serious’ to

constitute a deprivation of constitutional dimension.” Self, 429 F.3d at 1230. And

“under the subjective inquiry, the prison official must have a ‘sufficiently culpable

state of mind.’” Id. at 1230–31. For purposes of the subjective component, a prison

official “cannot be liable ‘unless the official knows of and disregards an excessive

risk to inmate health or safety; the official must both be aware of facts from which

the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.’” Id. at 1231 (quoting Farmer, 511 U.S. at 837).

      Absent an “extraordinary degree of neglect,” a Plaintiff does not meet his

burden of satisfying the subjective component. Id. at 1232. Therefore, a claim is

“actionable only in cases where the need for additional treatment or referral to a

medical specialist is obvious.” Id. Although “not subject to a precise formulation,”

we have recognized at least three contexts in which obviousness in the circumstances

                                           5
of a missed diagnosis or delayed referral may arise. Id. Relevant here is the situation

where “a medical professional completely denies care although presented with

recognizable symptoms which potentially create a medical emergency, e.g., a patient

complains of chest pains and the prison official, knowing that medical protocol

requires referral or minimal diagnostic testing to confirm the symptoms, sends the

inmate back to his cell.” Id.

      Ultimately, the “negligent failure to provide adequate medical care, even one

constituting medical malpractice, does not give rise to a constitutional violation.”

Perkins v. Kan. Dep’t of Corrections, 165 F.3d 803, 811 (10th Cir. 1999). “So long

as a medical professional provides a level of care consistent with the symptoms

presented by the inmate, absent evidence of actual knowledge or recklessness, the

requisite state of mind cannot be met.” Self, 439 F.3d at 1233.

      Blumer concedes the objective seriousness of the medical risk Plaintiff faced.

So, applying the above standards, we consider whether Plaintiff presented sufficient

evidence of the subjective component of his deliberate indifference claim to create a

genuine issue of material fact—specifically, a showing of Blumer’s culpable state of

mind. Plaintiff may demonstrate this by showing either Blumer’s conscious

disregard of a substantial risk of serious harm arising from Plaintiff’s symptoms or

actual knowledge of Plaintiff’s condition and refusal to order further treatment. Id.

      As mentioned above, when Plaintiff visited the medical unit, he presented

them with a sharp object, his back was not bleeding, and his pain level was low.



                                           6
Even though the nurses did not send him to the emergency room immediately, one of

them contacted a doctor who ordered Plaintiff an x-ray for the next day.

      These facts, viewed in the light most favorable to Plaintiff, do not show

conscious disregard of Plaintiff’s medical needs. Blumer did not deny Plaintiff

medical treatment. His claim is that the course of treatment was inadequate.

Plaintiff stated in his deposition that an emergency room nurse told him that if he

would have come in the day before, they “probably could have got it out, but it’s

done went down too far.” But this statement does not bear on whether Blumer

consciously disregarded a substantial risk in treating Plaintiff. See Self, 439 F.3d at

1234 (noting that a later medical assessment does not go to whether a previous

medical professional consciously disregarded a substantial risk in treating a patient).

      The nurses at the prison, at worst, misdiagnosed Plaintiff’s condition. “But a

misdiagnosis, even if rising to the level of medical malpractice, is simply insufficient

under our case law to satisfy the subjective component of a deliberate indifference

claim.” Id. Nothing in the record suggests that Plaintiff’s symptoms obviously

necessitated an immediate transfer to the emergency room or that Blumer failed to

provide a course of treatment consistent with Plaintiff’s symptoms. Indeed, during

that same visit, a nurse contacted a physician who instructed him to schedule an x-ray

for the next day.

      A reasonable jury could not infer a conscious disregard of substantial risk from

Blumer’s missed diagnosis or her failure to send him to the emergency room right

away. The nurses certainly did not send Plaintiff back to his cell with an outright

                                           7
dismissal of his complaint. As mentioned above, Nurse Lowery, the nurse caring for

Plaintiff, contacted a physician. And that physician ordered an x-ray that occurred

the next morning. Even if the delay rose to negligence or medical malpractice, we

would be speculating to conclude that Blumer had a culpable state of mind. And

summary judgment “requires more than mere speculation.” Id. at 1235. Indeed, it

“requires some evidence, either direct or circumstantial, that [Blumer] knew about

and consciously disregarded the risk. Id.

       Additionally, we do not see any evidence in the record that can support an

inference of actual knowledge that Blumer knew a portion of a needle was still in

Plaintiff’s back.

       Although the record may create a question of fact that Blumer’s treatment of

Plaintiff was negligent, that question is not before us. Plaintiff fails to overcome the

evidentiary hurdle for a deliberate indifference claim. We thus conclude the district

court did not err in granting summary judgment.

       AFFIRMED.


                                            Entered for the Court


                                            Joel M. Carson III
                                            Circuit Judge




                                            8